Order entered June 4, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00095-CV

                   IN THE INTEREST OF J.E.P., A CHILD, Appellant

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-07681

                                         ORDER
        Before the Court is appellee’s motion for leave to file a late brief. We GRANT the

appellee’s motion and ORDER the appellee’s brief be filed within twenty (20) days of the date

of this order.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE